Citation Nr: 0027816	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  98-20 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an upper back 
disability, residuals of bilateral shoulder surgeries, 
tinnitus, a psychiatric disability and a jaw disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1952.  This is an appeal from an April 1998 rating 
action by the Department of Veterans Affairs (VA) regional 
office which denied entitlement to service connection for an 
upper back disability, residuals of bilateral shoulder 
surgeries, tinnitus, a psychiatric disability, and a jaw 
disability. 


FINDINGS OF FACT

1.  An upper back disability, a shoulder disability, 
tinnitus, a psychiatric disability, and a jaw disability were 
not demonstrated during the veteran's period of active 
military service.  

2.  A shoulder disability, tinnitus, a psychiatric 
disability, and a jaw disability, diagnosed as basal cell 
carcinoma were initially demonstrated many years following 
the veteran's military service.  An upper back disability has 
not been medically demonstrated subsequent to service.  

3.  There is no medical evidence establishing a link between 
the veteran's current shoulder disability, psychiatric 
disability and jaw disability and his military service.  

4.  Tinnitus is not of service origin.  


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for an upper 
back disability, residuals of bilateral shoulder surgeries, a 
psychiatric disability, and a jaw disability, including basal 
cell carcinoma are not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

2.  Tinnitus was not incurred in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims, and that is, claims which are 
plausible.  If has not presented well-grounded claims, his 
appeal must fail and there is no duty to assist him further 
in the development of the claims because such additional 
development would be futile.  38 U.S.C.A. § 5107(a).   

I.  Background

The veteran's service medical records, including the report 
of his physical examination for separation from service in 
November 1952 do not reflect any of the conditions for which 
service connection is claimed.  When he was examined for 
separation from service, the head, face, mouth and neck, 
upper extremities, and spine were reported to be normal.  The 
psychiatric evaluation was also normal.  The veteran's 
hearing was normal, and there was no complaint or diagnosis 
of tinnitus.  The veteran's service medical records reflect 
that a number of teeth were extracted in service.  

The veteran's initial claim for VA benefits was submitted in 
November 1952.  He claimed service connection for a dental 
disability.  

In a June 1953 rating action the regional office granted 
service connection for several teeth.  In September 1960 
service connection was granted for an additional two teeth.  

In June 1997 the veteran submitted a claim for service 
connection for an upper back disability, residuals of surgery 
for both shoulders, a psychiatric disability and tinnitus.  

The regional office received medical records from the Santa 
Monica Hospital and Medical Center reflecting the veteran's 
treatment in July 1985 with a complaint of a painful left 
shoulder.  It was indicated that he had been attempting to 
get out of a taxicab on an icy road and his left arm held all 
of his weight while doing so.  At the current time he could 
not elevate the left arm above a 45-degree angle.  The 
veteran stated that his right shoulder clicked on occasion.  
The right shoulder had been operated on in June 1982.  He had 
had a torn rotator cuff repair of the left shoulder in 1984.  
The impressions included tear of the rotator cuff on the 
left.  An X-ray study of the left shoulder showed a mild 
separation of the left acromioclavicular joint of unknown age 
and mild degenerative changes of the acromioclavicular joint.  

In September 1997 the veteran submitted a claim for service 
connection for a jaw disability.

The regional office thereafter received VA outpatient 
treatment records reflecting that the veteran was observed 
and treated for various conditions from 1995 to 1998 
including skin carcinoma, hypertension, right ear disability, 
psychiatric problems and tinnitus.  When he was seen in 
June 1995 the diagnoses included dysthymic disorder.  In 
October 1996, it was indicated that his tinnitus has been 
bothering him for the previous 25 years.  In November 1996, 
he complained of a hearing loss and severe bilateral high-
pitched tinnitus.  He stated that he had had exposure to 
excessive noise during his military service and in his 
civilian careers and that no hearing protection had been 
used.  When he was seen in September 1997 it was indicated 
that he had had lifetime dysthymia.  Also in September 1997 a 
problem list included dysthymic disorder for many years, 
history of squamous cell carcinoma of the right ear in 1995, 
history of bilateral rotator cuff repairs and hypertension.  
In January 1998 he had lesions on his right forehead, left 
jaw, mid back, and left hip. 

In May 1998 the veteran stated that his dental problems began 
during service in 1951.  He related that it had subsequently 
been noted that he had temporomandibular joint dysfunction.  
He believed that, due to the military service's failure to 
provide a long-term treatment plan, he currently suffered 
with his problems. 

The regional office received additional VA outpatient 
treatment records reflecting the veteran's treatment in 1998 
for various conditions.  In March 1998 it was indicated that 
he had recurrent basal cell carcinoma on the left jaw line.  
In July 1998 the veteran complained of bilateral tinnitus for 
30 years and bilateral decreased hearing.  It was stated that 
he had had much noise trauma during military service while in 
training.  An audiogram showed a bilateral high frequency 
sensorineural hearing loss.  The assessments included the 
hearing loss and tinnitus secondary to noise trauma.  

The regional office later received VA outpatient treatment 
records reflecting treatment of the veteran for various 
conditions from 1990 to 1994.  He was seen in January 1990 
with a significant emotional response to stress and resistant 
hypertension.  When he was seen in February 1991 he 
complained of labile hypertension, anxiety and chronic pain.  
It was stated that he also had moderate to severe 
work-related shoulder injuries received while driving an 
18-wheel truck for his trucking business.  He was seen in 
December 1991 with a complaint of ringing in both ears.  He 
stated that the ringing had been present for many years.  It 
was stated that he had been exposed to loud noises in service 
and had also had much exposure to noise and heavy equipment 
and noisy environments.  When he was seen in January 1992 an 
assessment was made of tinnitus probably secondary to noise 
exposure.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §1110.  

Where a veteran served ninety (90) days or more during a 
period of war and carcinoma or degenerative arthritis become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  In order for a claim to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The Board finds that the claim of entitlement to service 
connection for tinnitus is well grounded.  That is, the claim 
for service connection for tinnitus is plausible and capable 
of substantiation, and thus well grounded within the meaning 
of the statutes and judicial construction. 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The 
record does not indicate that there are any available records 
of probative value that may be obtained and which have not 
already been associated with the claims folder.  Accordingly, 
the Board finds that all relevant facts have been properly 
developed, and that the duty to assist as mandated by 38 
U.S.C.A. § 5107(a) (West 1991) has been satisfied.  The 
remaining claims are not well grounded.  


Tinnitus

The veteran's central contention in this claim is that during 
training in service he was exposed to noise from a simulated 
mortar explosion which caused tinnitus from that time 
forward.  

Service medical records are devoid of any mention of tinnitus 
or other ear complaints.  The veteran's separation 
examination report dated in November 1952 also did not 
contain any self-reported complaints related to the ears, 
including tinnitus.  Physical examination at the time was 
negative for pertinent abnormalities. It was noted on 
examination that the veteran's hearing was 15/15 for 
whispered voice, bilaterally.

Complaints concerning tinnitus are not of record until 
December 1991, almost 40 years after service discharge.  
While the record shows that the veteran's tinnitus has been 
linked to noise exposure on several examinations, the record 
also shows that the veteran was exposed to noise after 
service in his employment.  In this case, the Board finds the 
evidence insufficient to establish entitlement to benefits 
for several reasons.  The Board does not merely rely on the 
absence of medical evidence to deny this claim.  The Board 
must assess the relative weight to be accorded the veteran's 
assertions in light of the other evidence of record.  In this 
regard, the Board must accord significant weight to the 
service medical records that do not show treatment or 
complaints of ringing in the ears, the negative separation 
examination, and the fact that the first documented medical 
evidence of tinnitus is shown almost 40 years after service.  
The Board notes that the veteran reported at that time that 
he had had ringing in his ears for many years, and that he 
had been exposed to noise in service, and after service.  The 
examiner found that the veteran's tinnitus is consistent with 
exposure to noise.  

The Board is also cognizant that the law provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, in this 
case, the Board must assess the veteran's claim with 
consideration of the veteran's service medical records and 
the lack of pertinent complaints or treatment documented 
therein.  The Board must consider that the veteran never 
sought any type of medical treatment for tinnitus between 
service and 1991, despite the fact that the veteran had 
reported that the tinnitus has been present since service.  
In fact, the veteran has presented no evidence dated prior to 
1991 which even includes a notation of tinnitus by history or 
otherwise. 


The Board must consider whether the veteran was in fact 
exposed to acoustic trauma during service.  The Board notes 
that the veteran's DD Form 214 shows his military 
occupational specialty as a chauffeur.  While the veteran is 
certainly competent to recall that he was exposed to the 
explosion of a simulated mortar during training in service, 
and to describe ringing in his ears, he cannot provide a 
diagnosis or relate the etiology of a disability to service.  
Other factors, including medical principles, examination of 
the veteran, and comprehensive review of service and post-
service records must be considered by a medical professional 
in rendering a decision regarding diagnosis and etiology.  
Further, in addressing entitlement to service connection, the 
Board must review the medical evidence including any 
opinion(s) and the bases upon which the opinion is based, and 
the lay evidence as well as the service medical and post-
service medical evidence in rendering its opinion.  Thus, 
while the veteran is certainly capable of rendering his 
account of the events that occurred in service, his 
description of the acoustic trauma that was purported to have 
occurred therein and resulting disability must be assessed in 
light of the entire record.  If the Board finds the veteran's 
assertions regarding the events in service to be credible, 
the inquiry simply does not end there. The Board must 
evaluate and weigh the other evidence of record.  Further, 
with respect to the veteran's duties as a chauffeur, the 
Board notes that the veteran does not assert, and indeed none 
of the evidence relates the claimed tinnitus to this aspect 
of the veteran's military service.  Thus, no further 
consideration will be given to this aspect of the claim.  

The Board finds that the findings of examiners regarding the 
etiology of the veteran's tinnitus was clearly based on the 
veteran's recollection of events in service since the only 
evidence of such is found in the veteran's statements.  The 
examiners do not explain the negative service medical 
records, nor the absence of documented tinnitus for decades 
after service.  Moreover, the veteran has stated during 
medical treatment that he was exposed to acoustic trauma 
since service during his 

employment.  As noted above, the only evidence in which noise 
exposure in service is documented is in statements provided 
by the veteran. Thus, the findings do appear to be based on a 
history that is uncorroborated by the record and first 
documented almost 40 years after service.  In addition, the 
record contains inconsistencies from the veteran as to when 
the tinnitus began.  

In light of the above, the Board must find that the 
preponderance of the evidence is against the claim for 
service connection for tinnitus.  In reaching this 
determination, the Board has considered the doctrine of 
reasonable doubt. However, there is not such an approximate 
balance of negative evidence with the positive evidence to 
otherwise provide a basis for favorable action on the 
veteran's claim.  


An Upper Back Disability, Residuals of Bilateral Shoulder 
Surgeries, A Psychiatric Disability, and A Jaw Disability, 
Including Basal Cell Carcinoma

Service medical records are devoid of any mention of any of 
the above noted disabilities.   The veteran's separation 
examination report dated in November 1952 also did not 
contain any self-reported complaints or diagnostic findings 
related to the above noted issues.  Physical examination at 
the time was negative for pertinent abnormalities. 

The veteran has maintained that he had a number of teeth 
extracted during service and during forced marches, while 
nursing a sore mouth and carrying all of his gear, he 
developed a jaw disability, numbness and burning in his back, 
and a bilateral shoulder condition.  He maintains that while 
on active duty he developed a chronic state of 
apprehensiveness and that condition remains with him until 
the current time.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this 

case, the veteran's service medical records, including the 
report of his separation from military service do not reflect 
the presence of any of the conditions for which service 
connection is claimed.  Shoulder disabilities, a psychiatric 
disability and a jaw disability were initially medically 
demonstrated many years following the veteran's separation 
from service.  The record reflects that the veteran had 
surgery for a torn rotator cuff of the right shoulder in 1982 
and repair of a rotator cuff injury of the left shoulder in 
1984; however, this was many years following the veteran's 
separation from military service.  The VA outpatient 
treatment records reflect that he had received work-related 
shoulder injuries while driving a truck for his trucking 
business.  The VA outpatient treatment records also reflect 
that his psychiatric condition, diagnosed as dysthymia, was 
described as lifetime in nature.  

The veteran has not submitted any medical evidence, opinion 
or other independent evidence which supports his claim for 
service connection for any of the claimed disorders.  There 
is no indication of any medical link between his shoulder 
disabilities, psychiatric disability and jaw disability and 
his military service.  An upper back disability has not been 
medically demonstrated subsequent to service, and thus a 
current disability is not shown.  Given the evidence that is 
of record, the claims for service connection for the 
conditions at issue may not be considered well grounded.  
Since the claims are not well grounded, they must accordingly 
be denied.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  

The veteran is free at any time in the future to submit 
evidence in support of his claims.  Medical records of 
complaints and treatment in service or shortly thereafter 
would be helpful in establishing a well-grounded claim, lay 
statements from parties attesting to the veteran's claims 
would also be helpful, as well as medical opinion linking any 
current findings with the veteran's military service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

Entitlement to service connection for an upper back 
disability, residuals of bilateral shoulder surgeries, 
tinnitus, a psychiatric disability, a jaw disability is not 
established.  The appeal is denied.  



		
NADINE W. BENJAMIN
	Acting Veterans Law Judge
Board of Veterans' Appeals




 

